SUPPLEMENTAL OPINION
PER CURIAM.
On September 15, 1993, this Court published a per curiam opinion in this case, finding misconduct and imposing a ninety (90) day suspension from the practice of law. 620 N.E.2d 694. Thereafter, the Disciplinary Commission filed a “Motion to Alter or Amend Judgment”, calling to our attention two errors of fact: (1) that the year of Respondent’s admission to the practice of law is 1955, and (2) that Respondent had been reprimanded previously.
We note that the record presented in this case did not contain a reference to prior disciplinary actions against Respondent. However, this Court may and now does take note of the records of the Clerk of the Indiana Supreme Court which reflect Respondent’s prior discipline. Prior misconduct is a factor to be brought to the attention of this Court and the Hearing Officers and is considered in the assessment of disciplinary sanctions. Matter of Brian W. Smith, 588 N.E.2d 1268 (Ind. 1992).
We, thus, find that the Commission’s motion should be granted but that this action in no way alters our original determination of misconduct and imposition of sanction. Accordingly, the per curiam opinion of September 15, 1993, issued in this case is amended to reflect 1955 as the date of Respondent’s admission to the Bar and to reflect the fact that Respondent was previously reprimanded by this Court.